DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 18, 2020.  Claims 1 – 13 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on March 25, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 7, and 12 - 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/163349 A1 to KIMIHIKO et al. (herein after "Kimihiko") in view of U.S. Patent Application Publication No. US 2018/0293894 A1 to ZHANG (herein after "Zhang").

As to Claim 1,
a traveling control apparatus (see Figs. 1 - 2, and ¶0016 - ¶0017) comprising: 
an acquisition unit configured to acquire information outside a vehicle (see Figs. 1 – 2.

    PNG
    media_image1.png
    280
    569
    media_image1.png
    Greyscale

In particular, see Fig. 2); 
a control unit configured to control traveling of the vehicle based on the information outside the vehicle, which is acquired by the acquisition unit (see ¶0007, and ¶0020 - ¶0025.  In particular, see ¶0007, "The traveling support device… includes… preceding vehicle and a following vehicle capable of automatically following the preceding vehicle by inter-vehicle communication and automatic driving, and one or more vehicles other than the preceding vehicle and the following vehicle. Information acquisition unit and information that acquires the relative position of the other vehicle, which is the relative position with respect to the other vehicle, and also acquires the relative speed of the other vehicle, which is the relative speed of at least one of the preceding vehicle and the following vehicle and the other vehicle”); and 
an estimation unit configured to, if the acquisition unit acquires, as the information outside the vehicle (see ¶0007), 
information of a following other vehicle that is a vehicle traveling on a lane different from a traveling lane of the vehicle (see ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052,  ¶0097, and ¶0111.  In particular, see ¶0014) and 
is traveling behind the vehicle and information of a preceding other vehicle that is traveling ahead the vehicle and the following other vehicle.  (See ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052, ¶0097, and ¶0111.  In particular, see ¶0014.)

However, Kimihiko’s traveling method for a preceding vehicle and a following vehicle does not teach, or suggest estimating, based on a behavior of the following other vehicle to the preceding other vehicle and a behavior of the following other vehicle to the vehicle, 
whether the behavior of the following other vehicle allows a lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.
Therefore, Zhang’s lane change system is introduced to combine with Kimihiko’s traveling method for a preceding vehicle and a following vehicle to cure the gaps that Kimihiko has in disclosing the claimed invention.
Zhang is analogous with Kimihiko in that it also presents a lane change control system, but goes further wherein it presents vehicle behavior determination of preceding and following other vehicles, and then provides control to the ego vehicle based upon that vehicle behavior determination of the preceding and following other vehicles.  Additionally, Zhang’s work presents control of the subject vehicle to approach the lane boundary line and reach a position located from a predetermined approach 
Zhang further teaches estimating, based on a behavior of the following other vehicle to the preceding other vehicle and a behavior of the following other vehicle to the vehicle (see Figs. 1, 3A - 3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3A – 3F.  

    PNG
    media_image2.png
    793
    561
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    512
    548
    media_image3.png
    Greyscale


See ¶0079), whether the behavior of the following other vehicle allows a lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.  (See Figs. 3A - 3F, 4, and ¶0055 - ¶0062, and ¶0079.  In particular, see Figs. 3E - 3F, and 4.  

    PNG
    media_image4.png
    758
    512
    media_image4.png
    Greyscale

See ¶0079, "At S400, the detection portion 140 determines whether a sufficient space exists ahead of the subject vehicle X1 and behind the subject vehicle X1 in the adjacent lane 20.  In other words, the detection portion 140 determines whether a sufficient space has been generated between a vehicle in the adjacent lane 20 ahead the subject vehicle X1 and a vehicle in the adjacent lane 20 behind the subject vehicle Xl. The space between the adjacent vehicles Y1, Y2 may be provided when the adjacent vehicle Y1 moves forward with respect to the subject vehicle X1, or when the adjacent vehicle Y2 moves backward with respect to the subject vehicle X1.")


As to Claim 2,
Modified Kimihiko substantially discloses the apparatus according to claim 1. 
However, Kimihiko’s traveling method for a preceding vehicle and a following vehicle does not teach, or suggest wherein the estimation unit estimates, based on information representing a relative relationship between the following other vehicle and the preceding other vehicle and 
information representing a relative relationship between the following other vehicle and the vehicle, 
whether the behavior of the following other vehicle allows the lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.
On the contrary, Zhang’s teaches wherein the estimation unit estimates, based on information representing a relative relationship between the following other vehicle and the preceding other vehicle (see Figs. 1, 3A-3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Fig. 4.  See ¶0079) and information representing a relative relationship between the following other vehicle and the vehicle (see Figs. 3A-3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3E - 3F, and 4.  See ¶0079), whether the behavior of the following other vehicle allows the lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.  (See Figs. 3A-3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3E - 3F, and 4.  See ¶0079.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kimihiko’s traveling method for a preceding vehicle and a following vehicle with the behavior estimation capability for the following other vehicle to the preceding other vehicle and the following other vehicle to the vehicle, as taught by Zhang’s vehicle lane change control system.  Motivation for combining the elements can include, but are not limited to: facilitating safe lane changing in scenarios where traffic congestion is heavy or has come to a stop; 2) in situations when there is limited space for accepting the vehicle attempting the lane change, especially when changing the lanes to an adjacent lane or merging into the drive lane; or 3) increasing drivers’ comfort when attempting a lane change, especially where the physical abilities of the 

As to Claim 7,
Kimihiko substantially discloses the apparatus according to claim 1, the control unit controls the traveling of the vehicle to perform the lane change.  (See ¶0007, and ¶0020 - ¶0025.  In particular, see ¶0007.)

However, Kimihiko’s traveling method for a preceding vehicle and a following vehicle does not teach, or suggest wherein if the estimation unit estimates that the lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle is allowed, 
if the estimation unit estimates that the lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle is not allowed, 
the control unit controls the traveling of the vehicle not to perform the lane change.
On the other hand, Zhang’s lane change system teaches wherein if the estimation unit estimates that the lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle is allowed (see Figs. 1, 3A - 3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3A – 3F.  See ¶0079), 
if the estimation unit estimates that the lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle is not allowed (see 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kimihiko’s traveling method for a preceding vehicle and a following vehicle with the behavior estimation capability for the following other vehicle to the preceding other vehicle and the following other vehicle to the vehicle, not allowing the ego vehicle to enter in between them, as taught by Zhang’s vehicle lane change control system.  Motivation for combining the elements can include, but are not limited to: facilitating safe lane changing in scenarios where traffic congestion is heavy or has come to a stop; 2) in situations when there is limited space for accepting the vehicle attempting the lane change, especially when changing the lanes to an adjacent lane or merging into the drive lane; or 3) increasing drivers’ comfort when attempting a lane change, especially where the physical abilities of the driver and / or driver’s experience may present challenges to performing a safe lane change.

As to Claim 12,
Kumihiko is considered to disclose a traveling control method (see Figs. 1 - 2 ) executed by a traveling control apparatus, comprising: 
acquiring information outside a vehicle (see Figs. 1 - 2, In particular, see Fig. 2); 
controlling traveling of the vehicle based on the acquired information outside the vehicle (¶0007, and ¶0020 - ¶0025.  In particular, see ¶0007, "The traveling support device… includes… preceding vehicle and a following vehicle capable of automatically following the preceding vehicle by inter-vehicle communication and automatic driving, and one or more vehicles other than the preceding vehicle and the following vehicle. Information acquisition unit and information that acquires the relative position of the other vehicle, which is the relative position with respect to the other vehicle, and also acquires the relative speed of the other vehicle, which is the relative speed of at least one of the preceding vehicle and the following vehicle and the other vehicle”); and 
if information of a following other vehicle that is a vehicle traveling on a lane different from a traveling lane of the vehicle (see ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052,  ¶0097, and ¶0111.  In particular, see ¶0014) and 
is traveling behind the vehicle and information of a preceding other vehicle that is traveling ahead the vehicle and the following other vehicle are acquired as the information outside the vehicle.  (See ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052,  ¶0097, and ¶0111.  In particular, see ¶0014.)

estimating, based on a behavior of the following other vehicle to the preceding other vehicle and a behavior of the following other vehicle to the vehicle, 
whether the behavior of the following other vehicle allows a lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.
On the other hand, Zhang’s lane change system teaches estimating, based on a behavior of the following other vehicle to the preceding other vehicle and a behavior of the following other vehicle to the vehicle (see Figs. 1, 3A - 3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3A – 3F.  

    PNG
    media_image2.png
    793
    561
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    512
    548
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    758
    512
    media_image4.png
    Greyscale

See ¶0079, "At S400, the detection portion 140 determines whether a sufficient space exists ahead of the subject vehicle X1 and behind the subject vehicle X1 in the adjacent lane 20.  In other words, the detection portion 140 determines whether a sufficient space has been generated between a vehicle in the adjacent lane 20 ahead the subject vehicle X1 and a vehicle in the adjacent lane 20 behind the subject vehicle 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kimihiko’s traveling method for a preceding vehicle and a following vehicle with the behavior estimation capability for the following other vehicle to the preceding other vehicle and the following other vehicle to the vehicle, as taught by Zhang’s vehicle lane change control system.  Motivation for combining the elements can include, but are not limited to: facilitating safe lane changing in scenarios where traffic congestion is heavy or has come to a stop; 2) in situations when there is limited space for accepting the vehicle attempting the lane change, especially when changing the lanes to an adjacent lane or merging into the drive lane; or 3) increasing drivers’ comfort when attempting a lane change, especially where the physical abilities of the driver and / or driver’s experience may present challenges to performing a safe lane change.

As to Claim 13,
Kimihiko is considered to disclose a computer program (see ¶0198 - ¶0200) configured to cause a computer to function to: 
acquire information outside a vehicle (see Figs. 1 - 2, In particular, see Fig. 2); 
control traveling of the vehicle based on the acquired information outside the vehicle (¶0007, and ¶0020 - ¶0025.  In particular, see ¶0007, "The traveling ; and 
if information of a following other vehicle that is a vehicle traveling on a lane different from a traveling lane of the vehicle (see ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052,  ¶0097, and ¶0111.  In particular, see ¶0014) and 
is traveling behind the vehicle and information of a preceding other vehicle that is traveling ahead the vehicle and the following other vehicle are acquired as the information outside the vehicle.  (See ¶0013 - ¶0016, ¶0032, ¶0051 - ¶0052,  ¶0097, and ¶0111.  In particular, see ¶0014.) 
However, Kimihiko’s traveling method for a preceding vehicle and a following vehicle does not teach, or suggest a non-transitory computer-readable storage medium storing a program, wherein
estimating, based on a behavior of the following other vehicle to the preceding other vehicle and a behavior of the following other vehicle to the vehicle, 
whether the behavior of the following other vehicle allows a lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.
Conversely, Zhang’s lane change system teaches a non-transitory computer-readable storage medium storing a program (see ¶0035, "The lane change controller 100 includes a microcomputer having a central process unit (CPU) 110 and a memory 120… The memory 120 is an example of a non-transitory computer readable medium. Various functions of the lane change controller 100 are carried out by executing a program stored in the memory 120"), estimating, based on a behavior of the following other vehicle to the preceding other vehicle and a behavior of the following other vehicle to the vehicle (see Figs. 1, 3A - 3F, 4, and ¶0055- ¶0062, and ¶0079.  In particular, see Figs. 3A – 3F, and ¶0079), whether the behavior of the following other vehicle allows a lane change of the vehicle to enter between the preceding other vehicle and the following other vehicle.  (See Figs. 3A - 3F, 4, and ¶0055 - ¶0062, and ¶0079.  In particular, see Figs. 3E - 3F, and 4..  See ¶0079, "At S400, the detection portion 140 determines whether a sufficient space exists ahead of the subject vehicle X1 and behind the subject vehicle X1 in the adjacent lane 20.  In other words, the detection portion 140 determines whether a sufficient space has been generated between a vehicle in the adjacent lane 20 ahead the subject vehicle X1 and a vehicle in the adjacent lane 20 behind the subject vehicle Xl. The space between the adjacent vehicles Y1, Y2 may be provided when the adjacent vehicle Y1 moves forward with respect to the subject vehicle X1, or when the adjacent vehicle Y2 moves backward with respect to the subject vehicle X1.")


Allowable Subject Matter
Claims 3 – 6, and 8 - 11 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661